 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390Central Parking System, Inc. and Teamsters Automo-tive & Allied Workers, Local 665, AFLŒCIO.  Case 20ŒRMŒ2831 August 27, 2001 ORDER AFFIRMING DISMISSAL BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On October 6, 2000, the Regional Director for Region 20 administratively dismissed the instant petition.  Thereafter, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations, the Employer-Petitioner filed a timely request for review.   The Board has delegated its authority in this proceed-ing to a three-member panel. Having carefully considered the matter, the Board has decided to affirm the Regional Director™s dismissal of the petition. Facts The Employer operates various parking facilities in California.  The Employer and the Union are parties to two separate collective-bargaining agreements, one of which applies to the employees at the Employer™s park-ing facilities in San Francisco and San Mateo counties. The Union contends that this collective-bargaining agreement contains an ﬁafter-acquired clause,ﬂ pursuant to which the Employer allegedly agreedŠupon proof of majority statusŠto recognize the Union as the bargain-ing representative of employees at parking facilities sub-sequently acquired by the Employer in the San Francisco area.1 In 1999, the Employer acquired the Allright Parking Corporation (Allright), a company also engaged in the operation of parking facilities in San Francisco.  Follow-ing this acquisition, the Union, relying on the alleged after-acquired clause in its existing collective-bargaining agreement with the Employer, sought recognition as the collective-bargaining representative of the employees at the Allright facilities in San Francisco.  The Employer refused to recognize the Union, asserting that Allright, a subsidiary of the Employer, was the employer of the em-ployees at the facilities in question, and that Allright was not a party to any collective-bargaining agreement with the Union. The Union subsequently filed a grievance and requested that the matter be referred to arbitration.  Con-sistent with its previously stated position, the Employer rejected the Union™s request to proceed to arbitration.  Thereafter, the Union filed a complaint in Federal district court to compel arbitration of the dispute.                                                                                                                        1 In support of its interpretation of the collective-bargaining agree-ment provision, the Union also relies on a prior settlement agreement between the parties and a letter from a labor relations consultant inter-preting the parties™ contract. On May 18, 2000, the Employer filed the instant peti-tion for an election in a separate unit consisting of the employees at Allright™s San Francisco facilities.  The Regional Director administratively dismissed the petition on the basis that the Union had not made a demand for recognition in the petitioned-for unit but, rather, had sought to add the employees at issue to its existing unit.  For the reasons that follow, we conclude that the Re-gional Director properly dismissed the petition. Analysis In seeking recognition on behalf of the Allright em-ployees, the Union here was asserting that the Employer had agreed to an ﬁafter-acquiredﬂ clause requiring recog-nition of the Union at future Employer locations upon proof of majority status.  In essence, the assertion of an after-acquired clause is a claim that the Employer has waived its right to demand an election. As the Board stated in Houston Division of the Kroger Co., 219 NLRB 388, 389 (1975):  Interpreting these clauses to mean that an employer can . . . demand an election renders them totally meaning-less and without effect, for unions need no contract au-thorizations to establish their representation status in a Board-conducted election. . . .  . . . . To permit the Employer to claim the very right which it has forgone, perhaps in return for concessions in other areas, would violate the basic national labor policy re-quiring the Board to respect the integrity of collective-bargaining agreements.  See also Pall Biomedical Products Corp., 331 NLRB 1674, 1675 (2000).  Accordingly, the Union™s demand for recognition based on an alleged contractual ﬁafter-acquiredﬂ clause does not entitle the Employer to demand an election un-der Section 9(c)(1)(B). Further, as the Regional Director noted, the Union does not seek to represent the employees in the peti-tioned-for unit, i.e., a separate unit of the employees at Allright™s San Francisco facilities.2 It is settled Board law that where a union does not seek to represent the em- 2 Even if, as the Employer contends, the Union has not ﬁmaintained a consistent positionﬂ with regard to the appropriateness of a separate unit of employees at Allright facilities and its willingness to represent those employees in a separate unit, it is clear, and the Employer con-cedes, that the Union™s ﬁcurrentﬂ position is that it does not seek to represent the employees in the petitioned-for separate unit. 335 NLRB No. 34  CENTRAL PARKING SYSTEM 391ployees in the unit in which 
the employer seeks an elec-
tion, no question concerning representation exists within 
the meaning of Section 9(c)(1) and Section 2(6) and (7) 
of the Act.  
Woolwich, Inc.
, 185 NLRB 783, 784 (1970); 
Bowman Building Products Division
, 170 NLRB 312, 
313 (1968). See also 
Carr-Gottstein Foods Co.
, 307 
NLRB 1318 (1992); 
United Hospitals, Inc.
, 249 NLRB 
562 (1980).
3  Since the Union does not seek to represent 
the Allright employees in a separate unit, but rather only 

as part of the existing unit, 
the Regional Director prop-
erly dismissed the petition. See 
Luper Transportation 
Co.
, 92 NLRB 1178 (1951). 
Our dissenting colleague, citing no case support, 
would process the Employer
™s petition simply because 

the Union has made a demand to represent its employees, 
regardless of the unit sought by the Union.  Our col-
league obviously disagrees with the long-settled prece-
dent in this area.
4  We perceive no basis to disturb this 
precedent. 
Finally, our colleague faults us for leaving representa-
tion issues to the arbitral forum.  Although the Board 

only infrequently defers to arbitration in representation 
proceedings, the Board will find deferral appropriate 
                                                          
                                                           
3 Our dissenting colleague™s citation of 
United Hospitals
 as support 
for his position is misguided.  Ther
e, a union sought to accrete some 
unrepresented employees to the unit of employees it currently repre-
sented pursuant to a collective-bargaining agreement with a multi-
employer association (to which the employer belonged).  The em-
ployer, however, filed an RM petiti
on, seeking a self-determination 
election among the unrepresented employees.  The Board determined 
that the employer™s petition should be
 dismissed, because the union was 
not seeking to represent the employees in a separate unit.  In this re-

gard, 
United Hospitals
 directly supports our decision to dismiss the 
Employer™s petition here. 
It is true, as our dissenting colleague indicates, that the Board addi-
tionally resolved the accretion issue in 
that case.  It concluded that an 
accretion was inappropriate given the employees™ (and other similarly 
situated employees™) historical ex
clusion from the unit.  The Board 
therefore vacated the Acting Region
al Director™s order adding the un-
represented employees to the existing multiemployer unit.   
However, it is well-established th
at accretion is a matter involving 
the application of statutory policy 
and standardsŠa matter within the 
particular province of the Board.  See 
Marion Power Shovel Co., 
230 NLRB 576, 577Œ578 (1977).  By contrast, an issue of contractual inter-
pretation arising from the asserti
on of an after-acquired clauseŠthe 
issue presented in this caseŠis, as noted
 below, a matter that is prop-
erly resolved through the grievance-arbitration procedure.  
4 Although it is true, as our dissenti
ng colleague observes, that Sec. 9 
of the Act permits an employer to
 file an RM petition upon receipt of 

an individual™s or union™s ﬁclaim 
to be recognizedﬂ as the bargaining 
representative of its employees, the 
language of that section cannot be 
read in isolation, without regard 
to the well-established precedent under 
which the Board consistently has interpreted this section to require that 
an employer™s petition be coextensive with the unit of employees for 
which the union has demanded recognition.  Indeed, it would be illogi-
cal for the Board to compel an
 unwilling union to represent a group of 
employees that it does not desire to represent.   
 when the resolution of the issues ﬁturns solely on the 
proper interpretation of the parties™ contract.ﬂ  
St. Mary™s 
Medical Center
, 322 NLRB 954 (1997). 
Such is the case here.  If the 
arbitrator finds, as the Un-
ion contends, that the parties™ collective-bargaining 
agreement contains an ﬁafter-
acquiredﬂ clause, then the 
employees at the Allright facilities will be added to the 
existing unit upon demonstration of the Union™s majority 
status.5  If, however, the arbitrat
or finds, as the Employer 
contends, that there is no ﬁafter-acquiredﬂ clause in the 
agreement, then there will 
be no existing question con-
cerning representation of those employees by the Union. 
In either situation, the arbitrator™s resolution of the con-
tractual issue resolves all other issues in this case. 
For the foregoing reasons, we
 conclude that the Re-
gional Director properly dismissed the instant petition.  

Accordingly, the dismissal is affirmed.   
 CHAIRMAN HURTGEN, dissenting. 
I would not dismiss the RM petition.  I would remand 
the case to the Regional Dir
ector for him to hear and decide the issues involved herein. 
Central Parking and the Union are parties to a contract 
covering all of Central™s parking facilities in San Fran-
cisco.  The contract and other documents allegedly re-
quire recognition at all ﬁafter-acquiredﬂ locations in San 
Francisco. 
In 1999, Central purchased Allright Parking Corp., a 
company with parking facilities in San Francisco.  The 

Union, citing the alleged ﬁafter acquiredﬂ agreements, 
sought recognition as the representative of the Allright 
employees.  Central refused.  The Union seeks arbitration 
of the dispute.  The instant RM petition seeks an election 
among the Allright employees. 
In dismissing the RM petition, my colleagues assert 
that a demand for recognition, if based on an alleged 
ﬁafter acquiredﬂ clause, woul
d not support an RM peti-
tion.  I disagree.  Under Section 9(c)(1)(b), a demand for 
recognition will support an RM petition.  There is abso-
lutely nothing in Section 9(c)(1)(b) to suggest that the 
validity of the RM petition would depend upon the basis 

on which the demand for recognition was made.  To be 
sure, if the Board finds that an ﬁafter acquiredﬂ clause is 
a clear and unmistakable waiver
 of the Employer™s right 
to an election, that would lead to a dismissal of the RM 
 5 Our dissenting colleague suggests that the arbitrator™s resolution of 
this issue will not ensure that ﬁthe ‚majority™ requirement of 
Kroger
 is 
read into the clause.ﬂ 
 But the Union makes no claim that it is entitled 
to represent the employees at issue without regard to majority support.  
Indeed, it repeatedly asserted that it had garnered majority support.  
Nevertheless, in the unlikely event that an arbitrator would fail to read a 
ﬁmajority requirementﬂ into the after-acquired clause here, the Em-

ployer could seek appropriate recour
se through the Board™s procedures.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392petition.
6  However, there is no 
finding of such a waiver here.  My colleagues have dismissed the RM petition 
here based solely on 
a claim
 concerning an 
alleged
 ﬁafter 
acquiredﬂ clause.  The issues of whether there is such an 
agreement and whether such an
 agreement is a waiver of 
the Employer™s right to an el
ection, are the subject of a 
demand for arbitration.  In sum, there has been no find-

ing of waiver, and hence there is no basis for dismissal of 
the RM petition. 
The Regional Director dismissed the petition on a dif-
ferent basis.  He relied on the fact that the Union never 

sought recognition in a unit confined to the Allright em-
ployees.  Rather, the Regiona
l Director said the Union 
sought to accrete the Allright employees into the extant 

unit.  My colleagues agree with the Regional Director.  I 
disagree. Unquestionably, the Union is demanding recognition 
as the representative of the Allright employees.  If the 
Union had confined its demand to those employees, the 
RM petition could be processed, and an election would 
be held (absent a waiver).  However, by seeking to ac-

crete these employees into the 
extant unit, i.e., add them 
without
 an election, the RM petition is dismissed.  
Surely, this is an anomalous result, wholly at odds with 
Sections 7 and 9. 
My colleagues suggest that 
processing of the RM peti-
tion would compel an unwilling union to represent a 

group of employees that it does not desire to represent.  
Of course, the fact is that, 
in the instant case, the Union 
does seek to represent the employees. 
My colleagues say that my position (to continue proc-
essing of this RM case) is with
out case support.  It is true 
that I rely primarily on the language of the Act itself.  

Section 9 states than an employer can file an RM petition 
if a union makes a ﬁclaim to be recognized.ﬂ  Clearly, 
that has occurred herein.  Section 7 of the Act gives em-
ployees the right to choose, or refrain from choosing, 
representation by the Union.  As discussed below, the 
Board, by resolving this case,
 can assure that these rights 
are protected.  Finally, I rely on 
United Hospitals
, Inc
., 
249 NLRB 562 (1980), where th
e Board, in an RM case, 
resolved an accretion issue. 
With further respect to 
United Hospitals
, my col-
leagues note that the Board dismissed the RM petition 
there.  Although that is t
echnically correct, the more sig-
nificant point is that the 
Board resolved the accretion 
issue.  That is precisely wh
at the Employer and I seek 
here, i.e., resolution of the ac
cretion issue (along with the 
other representation issues).  
For, as stated by my col-
                                                          
                                                           
6Houston Division 219 NLRB 388 (1975). 
leagues:  ﬁAccretion is a matter involving the application 
of statutory policy and standardsŠa matter within the 
particular province of the Board.ﬂ 
In my view, the 
Board
 should determine whether the 
agreement meets 
Kroger
 standards.  That is, the Board 
should determine, inter alia, whether the Employer has 
agreed to recognize the Union as the representative of the 
Allright employees, based on a showing of majority sup-
port.  If the Employer has so 
agreed, and majority status 
is shown, the RM petition would be dismissed. 
My colleagues suggest that majority status is not at is-
sue, i.e., that the Union cl
aims majority support.  How-
ever, a claim is not a fact. 
 My colleagues leave to the 
arbitrator the issues of (1) whether he will require a ma-
jority showing, in circumst
ances where the contract does 
not require it; and (2) if he does, whether the union has 
an uncoerced majority.  Contrary to my colleagues, these 
are not contractual issues. 
It is appropriate for the Board, rather than an arbitrator, 
to decide these issues.  The 
Board, for example, can as-
sure that the ﬁmajorityﬂ requirement of 
Kroger
 is read into the clause, and that this requirement has been satis-
fied.  In short, the Board can assure that Section 7 rights 
are protected. By dismissing the RM petition, the Board leaves repre-
sentation issues to a non-Board forum.  These issues in-
clude: (1) whether there has been a waiver of the Em-
ployer™s right to an election; (2) whether Central and 
Allright are a single employ
er; (3) whether the unit is 
appropriate; (4) whether th
e ﬁmajorityﬂ requirement of 
Kroger
 has been satisfied; (5) whether there is an accre-
tion.  These issues are representation case issues and thus 
should not be left to arbitration.
7  Rather, these represen-
tation issues should be addressed by the Board in the 

instant case. My colleagues suggest that the issue here is solely one 
of contract interpretation and not one of accretion.  I dis-

agree.  Surely, by the Unio
n™s seeking to add employees 
to a unit without an election, 
accretion issues are present.  
Further, the many other aspects of this representation 
case, as set forth above, extend beyond that of contract 
interpretation and thus are best resolved by the Board. 
In sum, in the interest of protecting employee rights to 
choose representation or non
-representation in an elec-
tion, and in the interest of protecting a vital area of the 
Board™s jurisdiction, this RM case should not be dis-
missed. 
  7Hershey Foods
, 208 NLRB 452 (1974); 
Commonwealth Gas
, 218 NLRB 857 (1975). 
 